 



Exhibit 10.22(a)
SECOND AMENDMENT TO
MOTOR TRANSPORTATION CONTRACT
     THIS SECOND AMENDMENT to Motor Transportation Contract (the “Amendment”) is
entered into this 11th day of June, 2007, by and between AMERICAN HONDA MOTOR
CO., INC. (“Shipper”) and ALLIED SYSTEMS, LTD. (“Carrier”).
     WHEREAS, Shipper and Carrier are parties to that Motor Transportation
Contract dated April 1, 2002 as amended by that certain amendment dated
January 30, 2006 collectively, (the “Agreement”). Capitalized terms used but not
defined herein have the meanings as set forth in the Agreement.
     WHEREAS, Shipper and Carrier desire to amend certain terms of the Agreement
as more fully set forth herein;
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Second Amendment and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Shipper and Carrier agree as follows:

  1.   Effective Date and Duration. Section 2 of the Agreement is hereby amended
in its entirety to read as follows:         “This Contract shall terminate as of
March 31, 2010. The term shall automatically be extended for successive periods
of one (1) year until terminated by either party upon not less than sixty
(60) days’ notice prior to the expiration of the then current term.”     2.  
Rate Modifications Effective July 1, 2007. Section 4 of the Agreement is hereby
amended to add the following to the end of the first sentence of Section 4:    
    “..., provided that the schedule of rates and charges existing as of the
date of this Amendment and as set forth in the Appendix attached to the
Agreement shall be amended in order to provide that all rates and charges
charged by Carrier to Shipper for transportation services herein shall be
increased by [XXX] percent ([XXX]%) effective July 1, 2007. From April 1, 2008,
through March 31, 2009, the applicable rates and charges for transportation
services provided by Carrier will be further increased by [XXX] percent
([XXX]%). From April 1, 2009 through the remaining term of the Agreement, the
applicable rates and charges for transportation services provided by Carrier
will be further increased by [XXX] percent ([XXX]%). The above increases shall
apply to all rates and services however characterized under this

 

[XXXX] —   Represents material deleted per the Company’s request for
Confidential Treatment and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Agreement but shall not apply to any fuel surcharge payments provided for
in the Agreement.”     3.   Section 20. A new Section 20 is hereby added to the
Agreement:         “20. Performance Incentive. Shipper and Carrier further agree
that Carrier shall have the opportunity to earn four (4) performance incentive
payments during the twelve-month period beginning April 1, 2007 and ending
March 31, 2008 which shall be earned and paid as follows:         For the period
beginning April 1, 2007 and ending June 30, 2007, in the event Carrier’s service
compliance equa1s or exceeds [XXX]% but is less than [XXX]% of the current
standards as measured by current ICL methodology, Shipper shall pay Carrier an
incentive payment of $[XXX]; if Carrier’s service compliance equals or exceeds
[XXX]% but is less than [XXX]%, Shipper shall pay Carrier an incentive payment
of $[XXX]; and if Carrier’s service compliance equals or exceeds [XXX]%, Shipper
shall pay Carrier an incentive payment of $[XXX]. The same process shall apply
to each three-month period immediately following, through March 31, 2008. The
quarterly payment amounts provided for herein shall be paid within fifteen (15)
days of the determination by Shipper and Carrier that Carrier has met the
quarterly performance standard as set forth herein.”     4.   Agreement
Continues. The terms and provisions of this Second Amendment amend, add to, and
constitute part of the Agreement, and this Second Amendment and the Agreement
shall be read as one document. Except as expressly modified and amended by the
terms of this Second Amendment, all other terms and conditions of the Agreement
remain in full force and effect, and are ratified, reaffirmed, confirmed and
approved. If there is an express conflict between the terms of this Second
Amendment and the terms of the Agreement, the terms of this Second Amendment
shall govern.     5.   Counterparts. This Second Amendment may be executed by
the parties in separate counterparts, each of which when executed and delivered
shall be deemed an original, and all such counterparts will constitute one and
the same instrument. All signatures of any party may be transmitted by facsimile
or email and a facsimile or email will for all purposes be deemed to be the
original signature of the person that reproduces and will be binding upon that
person and upon the party upon whose behalf that person signed.     6.   All
other provisions of the Agreement (and First Amendment) shall remain unchanged
and in full force and effect.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
executed by their respective representatives on the day and year first written
above.

                             
AMERICAN HONDA MOTOR CO., INC.
      ALLIED SYSTEMS, LTD.    
 
                   
By:
  /s/ Daniel K. Bonawitz       By:   /s/ Keith Rentzel    
 
                       
Title:
  VP, Corp. Plng & Lohistics           Title:   SVP    

3